Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered January 8, 1996, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
Defendant, a man in his 50s, was convicted upon his plea of guilty of the crime of rape in the third degree for having sex *712with a 15-year-old female. At the time of defendant’s plea, no specific promises were made with respect to the sentence to be imposed. We reject the contention that County Court abused its discretion in imposing a prison term of 1 to 3 years. Although this sentence was harsher than that which was recommended by the People or the probation officer, it is well settled that sentencing is a matter within the discretion of the court (see, People v Jarvis, 233 AD2d 632, 633, lv denied 89 NY2d 943). Contrary to defendant’s assertions, we find no extraordinary circumstances that would warrant a reduction of the sentence in the interest of justice.
Cardona, P. J., White, Casey, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.